MEMORANDUM DECISION                                                                  FILED
                                                                                    May 04 2016, 7:57 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                                         CLERK
                                                                                     Indiana Supreme Court
                                                                                        Court of Appeals
      precedent or cited before any court except for the                                  and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
      John Lane-El                                             Gregory F. Zoeller
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Kyle M. Hunter
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      John Lane-El,                                            May 4, 2016

      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               33A01-1512-MI-2128
              v.                                               Appeal from the Henry Circuit
                                                               Court.
                                                               The Honorable Kit C. Dean Crane,
      State of Indiana, Thor R. Miller,                        Judge.
      Adam Kegg, et al.,                                       Cause No. 33C02-1505-MI-73
      Appellees-Defendants.




      Friedlander, Senior Judge

[1]   John Lane-El appeals from the trial court’s order dismissing his complaint and

      granting summary judgment in favor of the State of Indiana, Bruce Lemmon,

      the Indiana Parole Board, Thor R. Miller, Virgil R. Madden, Randall P.



      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-MI-2128 | May 4, 2016               Page 1 of 5
      Gentry, Charles F. Miller, Frederick A. Medley, and Adam Kegg (the State).

      We affirm.


[2]   In 1980, Lane-El pleaded guilty to class B felony robbery. He received a six-

      year sentence, to be served consecutively to an additional state court robbery

      conviction for which he received a fifteen-year sentence, Lane v. State, 428
N.E.2d 28 (Ind. 1981); Lane-El v. State, No. 33A01-1410-MI-451 (Ind. Ct. App.

      June 10, 2015), and a twelve-year sentence that was imposed on a federal

      conviction for robbery. On March 23, 1992, Lane-El was released on parole on

      the six-year sentence. His parole was revoked, however, when he was found

      guilty of rape and criminal confinement on August 25, 1993. His habitual

      offender adjudication was used to enhance his rape conviction resulting in an

      aggregate sentence of fifty years for the rape and criminal confinement

      convictions. The victim of Lane-El’s offenses was his ex-girlfriend, who was

      either thirty-six or forty-two years old at the time of the crimes.


[3]   Lane-El was released to mandatory parole on July 26, 2015. He was given the

      general parole stipulations applicable to all parolees, and the Parole Board

      imposed additional stipulations applicable to sex offenders, the terms of which

      are contained in Form 49108, entitled Parole Stipulations For Sex Offenders.

      Appellant’s App. pp. 140-43. The Parole Stipulations For Sex Offenders

      provides in bold print as follows:

              NOTE: The Parole Stipulations identified in this document are
              subject to modification (addition of requirements or change of
              existing requirements, based upon changes in information or

      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-MI-2128 | May 4, 2016   Page 2 of 5
              circumstances). Any modification must be recommended by the
              Parole District to the Indiana Parole Board.
[4]   Id. p. 143. Lane-El did not sign the form as required, but was aware of the

      additional stipulations applicable to sex offenders. Id. pp. 117-18.


[5]   Of the stipulations imposed on Lane-El, he takes issue with the following five:

      1) the prohibition against residing within 1,000 feet of a school or daycare; 2)

      the prohibition against intentional contact with children or living in a residence

      where children live or are regularly present; 3) the requirement to register as a

      sex offender; 4) the requirement that he participate in the Indiana Sex Offender

      Management and Monitoring Program (INSOMM); and 5) the requirement

      that he permit the placement of a GPS device on his person.


[6]   The Parole Board has an administrative procedure parolees must use to request

      modifications of their parole stipulations. A parolee must submit a request to

      his Parole Agent to have stipulations reduced or removed. Once a parolee

      submits his or her request, the Parole Agent consults with a containment team

      about that request. The containment team, which consists of the parolee’s

      treatment provider, a sex offender therapist or other mental health professional,

      district coordinator, polygraph examiner, or any other person deemed

      appropriate to provide information on the parolee, then makes a

      recommendation as to the request. If a parolee, such as Lane-El, committed his

      sex offense against an adult and wishes to have contact with children, he must

      pass a sexual history polygraph without admissions of sexual interest in

      children, and provide information about his past. The containment team would


      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-MI-2128 | May 4, 2016   Page 3 of 5
      then assess the parolee’s potential risk to children and make a recommendation

      to the Parole Board. The Parole Board makes the final determination whether

      a parolee’s parole should be modified.


[7]   Lane-El did not request a modification of the conditions of his parole. Instead,

      on May 20, 2015, he filed a complaint for declaratory and injunctive relief and

      a motion for temporary restraining order and preliminary injunction, later

      amending the complaint on August 13, 2015. On September 17, 2015, the State

      filed its answer and a motion for summary judgment, alleging that Lane-El’s

      complaint was premature as he had failed to exhaust his available

      administrative remedies prior to filing the complaint. Lane-El filed his

      opposition to the State’s motion. The trial court granted the State’s motion for

      summary judgment and dismissed Lane-El’s amended complaint. Lane-El now

      appeals.


[8]   Although the State argues that Lane-El has failed to present cogent argument in

      support of his claims on appeal, we need not decide this appeal on that ground.

      Generally, the failure to present cogent argument operates as a waiver of an

      issue on appeal. Daniels v. State, 515 N.E.2d 530 (Ind. 1987).


[9]   This is an appeal from the trial court’s order granting the State’s motion for

      summary judgment. The entry of summary judgment is appropriate only when

      the designated evidence shows there is no genuine issue of material fact and the

      moving party is entitled to judgment as a matter of law. Liggett v. Young, 877
N.E.2d 178 (Ind. 2007). All facts and reasonable inferences are construed in


      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-MI-2128 | May 4, 2016   Page 4 of 5
       favor of the non-moving party. Id. Our appellate review also includes careful

       review to ensure that a party is not improperly denied his or her day in court.

       Id.


[10]   A claimant who has an available administrative remedy must pursue that

       remedy before being allowed access to the courts. Higgason v. Lemmon, 818
N.E.2d 500 (Ind. Ct. App. 2004), trans. denied. A party’s failure to exhaust

       administrative remedies deprives the trial court of subject matter jurisdiction.

       Id. The policy behind this rule avoids premature litigation, permits the

       development of an adequate record for judicial review, and affords agencies the

       opportunity and autonomy to correct their own errors. Id. The uncontroverted

       evidence in this case reflects that Lane-El has failed to exhaust the

       administrative remedies outlined above with respect to modification of his

       parole stipulations. The trial court, therefore, properly granted summary

       judgment for the State on this ground.


[11]   Because of our resolution of this issue, we need not address the merits of Lane-

       El’s claims, as they are prematurely brought on an inadequately developed

       record.


[12]   Judgment affirmed.

       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-MI-2128 | May 4, 2016   Page 5 of 5